Citation Nr: 0333441	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  03-00 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for emphysema. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk




INTRODUCTION

The veteran had active service from May 1948 to April 1950, 
from June 1951 to June 1955, from January 1960 to November 
1962, and from December 1962 to March 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Appeals (VA) in Muskogee, 
Oklahoma, which denied the benefit sought on appeal.  


REMAND

Upon preliminary review of the claims file, the Board finds 
that additional development is needed in this case before 
proceeding with appellate review for the reasons set forth 
below.  In this regard, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  The VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit 
provided there is a reasonable possibility that such 
assistance will aid in substantiating the claim.  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. 
§ 5103(A) (West 2002).    

The Board notes that the veteran has not been afforded a VA 
examination in connection with this claim.  Current records 
establish that the veteran has chronic obstructive pulmonary 
disease, and service medical records indicate that the 
veteran had relevant symptomatology in service.  These 
symptoms included a respiratory infection, a viral syndrome 
with chest wall pain, and pleuritic pain.  The veteran also 
related that he had tuberculosis exposure in the report of 
medical history dated October 1973, and he reported in June 
2002 that he was first treated for emphysema shortly after 
his separation from service.  

Given these in-service findings and the presence of a current 
disability, the Board is of the opinion that a VA examination 
and medical opinion are necessary for the purpose of 
determining the nature and etiology of any and all lung 
disorders that may be present, and whether they may be linked 
to the veteran's military service.  

In addition, it appears that there may be additional 
treatment records not associated with the claims file.  As 
mentioned above, the veteran stated in June 2002 that he was 
diagnosed with emphysema upon separation from service.  He 
also stated that he received all of his treatment at Muskogee 
VA Medical Center.  However, there are no VA outpatient 
treatment records dated prior to March 1996 associated with 
the claims file.  Such records may prove to be relevant and 
probative.  Therefore, an attempt should be made to obtain 
these VA outpatient records and associate them with the 
claims file.

The Board also acknowledges that additional evidence has been 
received, which was not previously considered by the RO.  
Specifically, VA outpatient records dated March 1996 to 
February 2003 were submitted to the RO within a period of 
ninety days following the mailing of notice to the veteran 
that the appellate record had been transferred to the Board.  
These records were then forwarded to the Board without waiver 
of the RO's initial consideration of the evidence.  The RO 
also received VA outpatient records dated from February 2003 
to June 2003 and again transferred these records to the Board 
without the veteran's waiver of its consideration by the RO.  
However, the submission of these records was not made within 
the 90-day period.  Nor did a written motion demonstrating 
that there was good cause for the delay accompany the 
evidence. 38 C.F.R. § 20.1304(b) (2003).  In light of the 
other circumstances already requiring a remand, however, the 
Board is of the opinion that this evidence submitted after 
the 90-day period should also be considered in this case.  
The evidence is relevant to the issues at hand, and, as such, 
all of the additional evidence must be referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case, if a grant of the benefit sought is not made.

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA 
notification letter is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to address this matter.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The veteran should be afforded an 
examination to ascertain the nature and 
etiology of any lung disorder that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether it is at least 
as likely as not that any current 
respiratory disorder, including emphysema 
or chronic obstructive pulmonary disease, 
is causally or etiologically related to 
the veteran's symptomatology in service 
or otherwise to his military service.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2003), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  Copies of any records reflecting the 
veteran's treatment at the Muskogee, VA 
Medical Center for the period between 
1974 and 1980 should be obtained and 
associated with the claims file.

3.  In addition to the development 
requested above, the claims file should 
be reviewed to ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent. 

4.  When the development requested has 
been completed, the evidence in its 
entirety should be reviewed and the claim 
re-adjudicated.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded .  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




